Citation Nr: 1009229	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-23 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1955.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office in 
Muskogee, Oklahoma, which determined that new and material 
evidence had not been received to reopen the Veteran's claim 
of entitlement to service connection for "a back injury with 
spondylolisthesis."

The Board has determined that the issue is more accurately 
characterized as stated on the cover page of this Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In two written submissions (VA Form 9's), received in August 
2008, the Veteran requested a hearing before a Veterans Law 
Judge (VLJ) at the RO (as these submissions were received 
prior to the issuance of the August 2009 statement of the 
case, they did not fulfill the criteria for an appeal, see 
38 C.F.R. § 20.302(b) (2009)).  In the Veteran's appeal (VA 
Form 9), received on September 29, 2009, the Veteran also 
requested a hearing before a VLJ at the RO.  In another 
submission (also a VA Form 9), received the following day, 
the Veteran indicated that he did not want a hearing.  
However, in his written remarks, he stated, "I am looking 
forward to a hearing before a member or members of the BVA."   

In a "report of general information" (VA Form 21-0820), 
dated in December 2009, the RO indicated that it had 
contacted the Veteran, and that the Veteran stated that he 
desired a travel board hearing (i.e., a hearing before a 
VLJ).  

In summary, the Veteran has requested a hearing on multiple 
occasions, the evidence does not indicate that he has 
withdrawn his request for that hearing in writing.  See 
38 C.F.R. § 20.702(e) (2009).  

The United States Court of Appeals for Veterans Claims has 
determined that a veteran has a right to request a hearing 
before the issuance of a Board decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Thus, the appellant must 
be scheduled for the next available hearing at the RO before 
a VLJ from the Board in the order that the request have been 
received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2009).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing before a member of 
the Board at the Muskogee, Oklahoma, VA 
RO in accordance with 38 C.F.R. § 20.704, 
in the order that the request was 
received.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


